Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. As noted in the previous office action, Brickell et al., the closest prior art reference, disclose a security hint instruction that clears branch prediction mechanism arrays, in the context of threads and logical processors (see, for example, [0041]), which is relevant to the claimed instruction that resets histories. However, the prior art of record (e.g., Brickell et al.) fails to disclose or render obvious “execute the decoded single instruction to: check that an enable bit of the control register is set, and when the enable bit is set, reset the plurality of software thread runtime property histories of the hardware guide scheduler” in the context of and in combination with the remaining limitations of claim 1. Analogous rationale is applicable to independent claims 9 and 17. Similarly, (e.g., Brickell et al.) Brickell et al. fails to disclose or render obvious “executing the decoded one or more instructions … to: check that an enable bit of the control register is set, and when the enable bit is set, reset a plurality of software thread runtime property histories of a hardware guide scheduler” in the context of and in combination with the remaining limitations of claim 26. As the response received April 25, 2022, overcomes all previously presented claim objections and indefinite rejections, the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH E VICARY/Primary Examiner, Art Unit 2182